Citation Nr: 1827203	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  17-43 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased rating for panic disorder with agoraphobia and depressive disorder.

5.  Entitlement to an increased rating for traumatic brain injury (TBI).

6.  Entitlement to an increased rating for scar of the posterior scalp.

7.  Entitlement to a total disability rating due to individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In March 2018, a statement was received that was signed by the Veteran, indicating that he wished to withdraw his appeals.  Accordingly, the Board will dismiss the above listed appeals in this decision.

The Board notes the Veteran's attorney filed a motion to withdraw his representation regarding this claim in March 2018, after the appeal was certified to the Board.  The motion had not yet been ruled upon when the notice to withdraw the remaining claim was received, but as the claim is being dismissed, the motion to withdraw representation is mooted.  See 38 C.F.R. § 20.608 (2017).  


FINDING OF FACT

In a communication received in March 2018, the Veteran indicated he wished to withdraw his appeals.


CONCLUSION OF LAW

The criteria are met for a withdrawal of the claims of entitlement to service connection for PTSD, peripheral neuropathy, and hypertension, and to increased ratings for panic disorder with agoraphobia and depressive disorder, TBI, and scar of the posterior scalp, and to a TDIU.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn.  The statement must be received by the Board prior to issuance of a decision regarding the claims being withdrawn.  

In March 2018, the Veteran's attorney filed a statement signed by the Veteran indicating that he wished to withdrawn his pending appeals.  This statement complies with the requirements of Section 20.204(b).  As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal.  See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  38 U.S.C. § 7105(d).  Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal is dismissed.  Id.






ORDER

The claims of entitlement to service connection for PTSD, peripheral neuropathy, and hypertension, and to increased ratings for panic disorder with agoraphobia and depression, TBI, and scar of the posterior scalp, and to a TDIU are dismissed.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


